Per Curiam.

The motion for a rehearing herein is denied. As we view the law, the liability of one alleged to be a stockholder in a corporation.is fixed by the fact that he is a stockholder — a fact which may be established by any competent evidence showing him t'o be a stockholder. Nor are we able to find any rule that relieves from this liability, at least as to previous debts and obligations, because of the duration, long or short as it may be, of a person’s position or status as a stockholder. While in this case it is claimed that there was only an instantaneous seisin of.the stock — just for sufficient time to enable it to be transferred to a third party — yet as we find the law, that instantaneous seisin was enough to render the holder subject to assessment for the debts and obligations then existing.